Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-5, 7-20 are pending in the current application.
Claims 8-14 are withdrawn.

Response to Amendment
Applicant’s amendment of 3/9/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20090294279) in view of Takahashi.
As to claim 15, Kikuchi discloses a deposition method with a cathode and rotating substrate with an angle between the substrate and cathode (figure 1a/b; abstract) and resulting in a thickness variation of less than 1% (abstract; figures 1/3; paragraph 23).  Kikuchi also discloses a shield (equivalent to shroud, different terminology only) through which the deposition occurs and contains the material not deposited onto the substrate (figure 1b: shield 71 extending from deposition sources 64 to substrate 5).  Kikuchi discloses this shield [shroud] structure has a greater length in the width direction than the cathode (figure 1B: shield 71 surrounding both target cathodes 64, therefore having a greater length in the width direction than either cathode) and a greater volume than either cathode (figures 1A and 1B: showing cathode structures 64 vs processing volume 70).  

Takahashi discloses a sputtering method in which multiple angled sputtering sources and shields are used to deposit a uniform film (abstract; figure 1, figure 3).  Takahashi discloses use of angles between 15 and 45 degrees to obtain the increased thickness uniformity (paragraph 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use angles including 30-45 degrees, as disclosed by Takahashi, because this allows for correction of thickness distribution for sputter deposition (Takahashi at figure 3; paragraph 12).
As to claim 16, Kikuchi discloses formation of multiple layers (figures 4a and 5a, with comparative non-uniformity of 5b).
As to claim 17, Kikuchi discloses sputter deposition, a form of PVD (abstract).
As to claim 18, Kikuchi discloses formation of a MRAM device (paragraph 1).
As to claim 20, Kikuchi discloses formation of Ta, CoFe, Ru, etc layers (figure 3; paragraphs 59-60). 

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20090294279) in view of Ohishi (US 20110147199) and Takahashi (US 20070080059).
As to claim 1, Kikuchi discloses a method of operating a chamber comprising:
Adjusting a cathode (abstract; figure 1b: setting of spacing and angle of sputtering cathode 64);
Exposing the cathode through a first and second shield (figures 1b/2: shields 71 and 72 between cathode 64 and substrate 5, equivalent to shroud and shield);
The shield containing a majority of the material not deposited on the substrate (figure 1b: shield 71 extending from deposition sources 64 to substrate 5);
Rotating a table supporting the substrate (figure 1b: table 62; paragraph 55);
Forming a layer with thickness deviation of less than 1% during angled deposition (abstract; paragraph 60: reduction in thickness deviation to less than 1%);
The shield [shroud] structure has a greater length in the width direction than the cathode (figure 1B: shield 71 surrounding both target cathodes 64, therefore having a greater length in the width direction than either cathode) and a greater volume than either cathode (figures 1A and 1B: showing cathode structures 64 vs processing volume 70).  

Kikuchi, while disclosing angled cathodic deposition from multiple angled sputtering cathodes with shields to obtain a uniform film deposition (figure 1; abstract), is silent as to rotation of a shield to expose the cathode through a hole in the shield and use of angles between 30 and 50 degrees.

Ohishi discloses a method of cathodic deposition from multiple angled sputtering sources onto a rotating substrate through multiple shields, the shields covering the majority of the area between the deposition source and substrate (abstract; figure 1: source 2 to deposit 
Takahashi discloses a sputtering method in which multiple angled sputtering sources and shields are used to deposit a uniform film (abstract; figure 1, figure 3).  Takahashi discloses use of angles between 15 and 45 degrees to obtain the increased thickness uniformity (paragraph 12).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a rotating shield with selective exposure holes, as disclosed by Ohishi, in the method of Kikuchi, because this allows for protection of the substrate during pre-sputtering and cleaning cycles (Ohishi at paragraph 60).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to use angles including 30-45 degrees, as disclosed by Takahashi, because this allows for correction of thickness distribution for sputter deposition (Takahashi at figure 3; paragraph 12).

As to claim 3, Kikuchi and Ohishi both discloses multiple angled cathode sources with angles limited to prevent cross-contamination (Kikuchi at figures 1 and 3; Ohishi at figure 1: including shields 3 and 4).
As to claim 4, Kikuchi discloses adjusting the angle of the cathode body (figure 1; figure 3).

As to claim 7, Kikuchi and Ohishi both disclose a shroud fully enclosing the area surrounding the substrate to the cathode source (Kikuchi at figure 1: shields 71-72 extending from substrate to sources 64; Ohishi at figure 1: showing shields 3-6 fully enclosing area between cathode sources 28 and substrate).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that because the area of deposition is fully enclosed by the shields, greater than 80% of the material not reaching the substrate will be intercepted by the shields as no other path exists.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Ohishi and Takahashi, as applied to claim 1 above, and further in view of Ghanbari (US 5455197).
As to claim 2, Kikuchi discloses use of a magnetron sputtering source (paragraph 54) for obtaining uniform deposition (abstract; paragraph 62), but is silent as to adjustment of target and magnet distances.
Ghanbari discloses a magnetron sputtering method in which film properties and uniformity of the deposited film are optimized by adjustment of the target to magnet spacing (col 2 lines 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the magnet spacing, as disclosed by Ghanbari, in the method of Kikuchi, because this allows for desired film orientation and uniformity (Ghanbari at col 2 lines 55-65).

 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Takahashi, as applied to claim 15 above, and further in view of Drewes (US 20040195639).
As to claim 19, Kikuchi discloses deposition of layers of under 100 Angstrom (paragraph 70), but does not explicitly discloses the stack with thickness between 7 and 150 A.
Drewes discloses a method of forming an MRAM stack in which the individual layers are 20-50 A in thickness to obtain functionally interacting layers (paragraph 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to deposit layers with low thicknesses, as disclosed by Drewes, in the method of Kikuchi, because this allows for formation of an MRAM stack (Drewes at paragraph 9).

Applicant's arguments with respect to claims 1 and 15, as instantly amended have been fully considered but they are not persuasive.  As discussed above, the prior art discloses knowledge in the art of shield structures that would necessarily capture material not deposited on the substrate – regardless of explicit disclosure of the prior art of this function.

Response to Arguments
Applicant argues in the remarks that Kikuchi does not disclose details relating the cathode and shroud length and volume and therefore does not teach the instantly added claim limitations relating thereto.  While it is true the written description of Kikuchi does not explicitly discuss these dimensions, the figures of Kikuchi describe these elements in a way that would lead one of ordinary skill in the art to determine these claim limitation, instantly added by amendment, are in fact suggested and taught by Kikuchi:

Even if the sizes disclosed by the figure are for some reason disregarded, MPEPE 2144.04 IV A discloses that claimed changes in size or proportion of a components within a known device does not distinguish the claimed device from the prior art device.
Therefore Applicant’s arguments with respect to Kikuchi not teaching the instantly amended claim limitations is not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON BERMAN/Primary Examiner, Art Unit 1794